Citation Nr: 0030147	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99 14 138	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for pes varus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Navy from May 1997 
to November 1998.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 1999 RO decision, which denied the 
veteran's claims of service connection for pes planus and pes 
varus.


REMAND

This case must be remanded because the RO did not have the 
veteran examined as part of the development of the claims. 

In January 1999, the RO received the veteran's claim of 
service connection.  The record indicates that in May 1999, 
an examination of the veteran was requested for the purposes 
of examining his flat feet, to include weight bearing x-rays.  
However, VA canceled the referenced examination as the 
veteran relocated to Philadelphia from Pittsburgh.  
Accordingly, another examination must be scheduled.

Furthermore, subsequent to the RO's actions in this case, new 
requirements for development of claims have been added to the 
law under the Veterans Claims Assistance Act of 2000.  The 
veteran's claims must be developed in accordance with these 
requirements.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, particularly including any 
outstanding treatment records regarding 
the veteran's feet.

3.  The RO should undertake all 
development required under the Veterans 
Claims Assistance Act of 2000.

4.  The RO should take any necessary 
steps to have the veteran undergo a VA 
examination.  All studies deemed 
appropriate should be performed, and all 
findings should be set forth in detail.  
The examiner must review the claims 
folder and a copy of this remand prior to 
the examination.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

a.  Does the veteran currently have pes 
planus and pes varus?

b.  If the veteran does have pes planus 
and/or pes varus, based on an assessment 
of the entire record, what is the date of 
onset of such conditions?

c.  If the veteran does have pes planus 
and/or pes varus, and if it is determined 
that he had these conditions when he 
began active service, did such 
disabilities increase in severity beyond 
the normal progression of such conditions 
(i.e. were they aggravated) during his 
period of active duty?

d.  The examiner should also indicate 
whether it is at least as likely as not 
that pes planus and pes varus are 
etiologically related to service.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claim based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


